Citation Nr: 0619324	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied reopening the veteran's 
previously denied claim for service connection for a back 
disorder.  This issue was last before the Board in February 
2004, at which time the Board determined new and material 
evidence had been received and reopened the claim for service 
connection for a back disorder.  The Board remanded the issue 
of entitlement to service connection for a back disorder to 
the RO for further development and de novo review.  

On April 6, 2004, the veteran filed a VA Form 21-4138, which 
appears to be a notice of disagreement (NOD) to a claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a lung disorder; however, there is no 
related rating decision in the claims file.  This issue is 
referred back to the RO.  It also appears that the veteran 
filed a timely NOD and substantive appeal regarding a claim 
for service connection for post-traumatic stress disorder.  
He requested a hearing before a Veteran's Law Judge to be 
held at the RO (Travel Board hearing) in his substantive 
appeal; however, a statement of the case is not in the claims 
file.  This issue will be clarified at the Travel Board 
hearing to be scheduled on remand for the veteran's service 
connection claim for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted. 

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
statement dated May 30, 2006, the veteran requested a Travel 
Board hearing.  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  The claims file does not reflect that the veteran 
has yet been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective notice 
that explains the information or evidence 
needed to establish an initial disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  The RO should schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
